PER CURIAM.
This is an appeal from an order of the trial court denying, without evidentiary hearing, appellant’s motion to vacate and set aside judgment of conviction and life sentence which follows a jury verdict of guilty of murder in the second degree.
It is appellant’s contention on appeal that the trial court erred in summarily denying appellant’s Rule 3.850, F.R.Cr.P., motion to vacate and set aside judgment and sentence without the taking of testimony or the benefit of trial transcript.
We have carefully considered the point on appeal in the light of the record on appeal, briefs and arguments of counsel, and have concluded that no reversible error has been demonstrated.
Affirmed.